Citation Nr: 0728130	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for interstitial fibrosis of the lung, associated 
with asbestos exposure.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from May 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which implemented a September 2005 
Board decision that had granted service connection for 
interstitial fibrosis of the lung associated with asbestos 
exposure, assigning an initial disability rating of 10 
percent.  

In June 2006, a hearing was held before the undersigned 
Veterans Law Judge at the RO.  Unfortunately, for the reasons 
detailed below, the appeal must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The claim must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

First, it is clear that relevant evidence remains 
outstanding. The veteran testified that he has undergone 
yearly pulmonary function tests at the University of 
Connecticut, but only a couple of these tests are in his 
file.  He also testified that the day following the hearing 
he had an appointment with a pulmonary specialist at VA.  
Requests for private and VA medical records must be made 
since the evidence is not currently complete.  



The last VA pulmonary examination was conducted in January 
2006.  Since it is necessary to remand the claim to obtain 
the evidence described above, the RO should also take this 
opportunity to provide the veteran another examination so 
that the record will be current.

Finally, it is not entirely clear whether VA has complied 
with its notification duties under the VCAA. For example, a 
letter was sent to the veteran in November 2001 informing him 
how to establish service connection for the claimed 
condition, and another letter was sent in March 2006 
informing him how VA establishes disability ratings in 
general.  See, e.g., Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  However, at no time was a letter 
sent to him informing him of the evidence needed to 
substantiate his claim for a higher rating for the pulmonary 
disorder.  Since it is necessary to remand the claim to 
obtain the evidence described above, the RO should also take 
this opportunity to provide the veteran additional VCAA 
notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in West Haven 
for all treatment from October 2005 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.



3.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from the University of 
Connecticut for treatment beginning in 
2001.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

4.  After obtaining the above-referenced 
VA and private records, to the extent 
available, schedule the veteran for an 
appropriate VA examination to evaluate 
the severity of his interstitial lung 
disease.  

The examiner should conduct all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's service-connected pulmonary 
disease.  The examination should include 
pulmonary function tests (PFTs).

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



